Title: From George Washington to John Craig, 29 March 1785
From: Washington, George
To: Craig, John

 

Sir,
Mt Vernon 29th March 1785.

If I could give you any useful information on the subject of your letter to me, I would do it with pleasure; but, altho’ I have a good general knowledge of the Western Country, I am very little acquainted with local situations—& less with those on the Susquehanna than any other. Monongahela, of which Cheat river is a branch, is gentle in its current—easy of navigation—& besides, is supposed, either by the Cheat, or the Yohioganey (which is another branch of it) to approach nearest to, & to afford the best communication or portage with the Atlantic waters of any in all that extensive territory: consequently seats thereon, from this circumstance alone, must be valuable; but the quality of the Land is inferior to none, until you penetrate much further to the Westward, or much lower down the Ohio; and is besides much better settled than any part of the Country beyond the Alleghaney Mountains. Upon what terms you could buy (to rent I presume you are not inclined, or the difficulty might be less) a Seat having such conveniencies as you want, I am unable to inform you. The prices of Land there are rising every day, & if the plan which is now in contemplation for extending the navigation of Potomac & opening roads of communication short & easy, between it and the waters above mentioned, should be effected, of which I have no doubt—the price will encrease much faster. My complimts & best wishes to Mrs Craig —I am Sir &c.

G: Washington

